Citation Nr: 0941802	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-30 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2008, a 
statement of the case was issued in September 2008, and a 
substantive appeal was received in October 2008.

The Veteran testified during an RO hearing in July 2008; a 
transcript of the hearing is of record.

The Veteran also testified before the undersigned Acting 
Veterans Law Judge during a video Board hearing in July 2009.  
A transcript of this proceeding is associated with the claims 
file.  During the July 2009 hearing, the Veteran submitted 
additional evidence along with a waiver of initial RO review.


FINDING OF FACT

The Veteran's current tinnitus is causally related to noise 
exposure during active military service.


CONCLUSION OF LAW

Tinnitus was incurred during the Veteran's active military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
tinnitus, which he contends began during active duty.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

In this case, the Veteran contends that he is entitled to 
service connection for tinnitus as a result of acoustic 
trauma experienced during active duty.  The Veteran's DD Form 
214 states that his military occupational specialty in 
service was as an armor crewman.

In August 2007, a VA fee basis examination was administered 
in connection with this appeal, as well as for entitlement to 
service connection for bilateral hearing loss.  The examiner 
reviewed the Veteran's claims file.  During this examination, 
the Veteran stated that his tinnitus affected his ability to 
concentrate.  The Veteran reported that his in-service noise 
exposure included tanks, and he denied any civilian noise 
exposure.  The examiner determined tinnitus to be present.  
The examiner reported that the Veteran stated his tinnitus 
first began approximately twenty-five years ago.  The 
examiner was unable to determine the etiology of tinnitus 
without resorting to mere speculation, given that the Veteran 
stated that the onset of tinnitus was approximately twenty-
five years ago and he was discharged from service 
approximately thirty-five years ago.  Additionally, the 
examiner concluded that the Veteran's bilateral hearing loss 
was at least as likely as not a result of his military noise 
exposure.  The Board notes that service connection for 
bilateral hearing loss was granted in a September 2007 RO 
rating decision.

In July 2008, the Veteran testified during an RO hearing 
regarding his claimed tinnitus.  The Veteran stated that he 
first noticed tinnitus in 1972.  The Veteran testified that 
he had temporary and intermittent tinnitus during service due 
to tanks firing their weapons.  The Veteran further testified 
that his tinnitus continued after service, and that it has 
continued to this day.  The Veteran also stated that the 
examiner from the August 2007 VA fee basis examination 
provided an inaccurate history of the onset of his tinnitus; 
specifically, he claimed that he stated that his tinnitus 
began well over twenty-five years ago instead of 
approximately twenty-five years ago.

In June 2009 argument to the Board, the Veteran's 
representative suggested that service connection should be 
granted for tinnitus because the examiner from the August 
2007 VA fee basis examination concluded that the Veteran's 
bilateral hearing loss was at least as likely as not a result 
of his military noise exposure, the RO granted service 
connection for bilateral hearing loss, and the Veteran's 
tinnitus is based on the same history of in-service noise 
exposure as his bilateral hearing loss.

During his July 2009 Board hearing, the Veteran provided 
additional testimony regarding his claimed tinnitus.  The 
Veteran testified that his tinnitus had its onset 
approximately two months prior to his discharge from service.  
The Veteran stated that he experienced significant noise 
exposure while stationed in Germany, that he had to have his 
tank qualified while he was there, and that qualification 
required firing the tanks.  The Veteran further reported that 
the ringing in his ears was intermittent during service, that 
it would last for a couple of days and then go away, and that 
it would come back when the tanks were fired again.  The 
Veteran stated that his tinnitus has been ongoing since 
service.  The Veteran reported that he sought treatment for 
his tinnitus in the mid 1970s, but did not remember the 
doctor's name.  The Veteran denied post-service noise 
exposure.  The Veteran's representative also stated that the 
Veteran reported that his tinnitus began well over twenty-
five years ago during his August 2007 VA fee basis 
examination.

The Veteran submitted private medical records during his July 
2009 Board hearing, along with a waiver of initial RO review.  
A private medical opinion, dated in October 2008, stated that 
there was a very high likelihood that the Veteran's tinnitus 
was due to service.  The physician stated that if the 
Veteran's bilateral hearing loss was considered to be due to 
service, then he would conclude that tinnitus would be 
similarly due to service.  The physician concluded that the 
Veteran's tinnitus was due to noise exposure, which was most 
likely related to service.

Analysis

The Board observes that the Veteran's DD Form 214 indicates 
that he served as an armor crewman.  The Veteran stated that 
during service he had exposure to noise while tanks were 
fired.  The Board finds the Veteran's statements to be 
credible, and in light of the absence of any contradictory 
information in the record, the Board finds it reasonable to 
accept that the Veteran was exposed to significant acoustic 
trauma during service.

The Board notes that the August 2007 VA fee basis examination 
showed that the Veteran has been diagnosed with tinnitus.  
The examiner concluded that it was not likely that the 
Veteran's tinnitus was related to his military noise 
exposure, given the onset of tinnitus approximately ten years 
after discharge.  The Veteran, however, contends that he 
stated that his tinnitus had its onset well over twenty-five 
years ago, not that its onset was approximately twenty-five 
years ago.  The Board notes that the Veteran testified in 
July 2008 and July 2009 that his tinnitus began in 1972, and 
that it has continued since leaving service.  The Board finds 
it noteworthy that the examiner did believe the Veteran's 
noise exposure in service was sufficient to have caused 
bilateral hearing loss, and that the record shows that 
service connection is currently in effect for bilateral 
hearing loss.

The Board finds the Veteran's lay statements regarding the 
date of onset of tinnitus and continuity of symptoms since 
service to be credible.  The Veteran's essential contention 
is that he was exposed to noise during service, and that he 
has had ringing in his ears since service.  The Veteran is 
competent to describe his exposure to loud sounds, and he is 
also competent to testify as to his experience of ringing in 
the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (providing that ringing in the ears is capable of lay 
observation).

In this case, the Board is presented with an evidentiary 
record which is not entirely clear.  However, the Veteran's 
statements were credible, and given the military 
documentation of his specialty, the Board finds that the 
Veteran incurred noise exposure during service.  With regard 
to a nexus to service, the Veteran's statements regarding the 
discovery of tinnitus during service and experiencing 
tinnitus since service are also credible.  Moreover, there is 
a medical opinion of record which relates the Veteran's 
tinnitus to his service.  The Board is unable to find that 
the preponderance of the evidence is against the Veteran's 
claim for entitlement to service connection for tinnitus.  
The available evidence appears to be at least in a state of 
equipoise regarding a nexus to service.  Consequently, the 
benefit-of-the-doubt rule applies, and service connection for 
tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  The Board also notes that an RO 
letter in May 2007 informed the Veteran of the manner in 
which disability ratings and effective dates are assigned.  
Should the Veteran disagree with the RO's actions in this 
regard in effectuating the grants of service connection, he 
may always initiate an appeal with a timely notice of 
disagreement.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is warranted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


